Case 1:20-cv-11239-RWZ Document 20 Filed 02/18/21 Page 1 of 2
Case 1:20-cv-11239-RWZ Document19 Filed 02/02/21 Page 1 ofa

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MASSACHUSETTS

 

ROCK HAVEN VENTURES, LLC d/b/a ANYTIME
FITNESS PLAINVILLE,

Plaintiff,
V 1:20-cv-11239-RWZ

VENTAPRO SPECIALTY INSURANCE COMPANY,
Defendant.

Nee meee” Nee” Nome! See” Se” Nee” Neer” Neer”

 

STIPULATION AND PROPOSED ORDER
WHEREAS, plaintiff Rock Haven Ventures, LLC d/b/a Anytime Fitness Plainville
(“Rock Haven”) has requested that defendant Vantapro Specialty Insurance Company
(“Vantapro”) consent to the filing of the attached amended complaint; and
WHEREAS, Vantapro has agreed to consent to the filing by Rock Haven of the attached
amended complaint pursuant to the terms set forth herein;
NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between the
parties hereto by their undersigned attorneys as follows:
1. The amended complaint attached hereto as Exhibit A shall be filed by Rock
Haven.
2. Vantapro’s consent to the filing of the amended complaint shall be without
prejudice to all defenses of Vantapro to the amended complaint.
3. Vantapro shall have until 40 days after the execution of this stipulation to answer
or move with respect to the amended complaint.
4. The date for the exchange of initial disclosures set forth in the joint scheduling

conference statement shall be adjourned from February 12, 2021 to March 19, 2021.
Case 1:20-cv-11239-RWZ Document 20 Filed 02/18/21 Page 2 of 2
Case 1:20-cv-11239-RWZ Document19 Filed 02/02/21 Page 2 of

ds This stipulation may be executed in counterparts and may be signed electronically

or by facsimile signatures with the same effect as original signatures.

Dated: February 2, 2021

ROCK HAVEN VENTURES, LLC d/b/a
ANYTIME FITNESS PLAINVILLE,
By its attorneys,

/s/Benjamin H. Duggan

Kathy Jo Cook, BBO# 631389
kjcook@kjclawfirm.com

John T. Martin, BBO# 676344
jmartin@kjclawfirm.com
Benjamin H. Duggan, BBO# 684981
bduggan@kjclawfirm.com
KJC Law Firm, LLC

10 Tremont Street, 6" Floor
Boston MA, 02108
617-720-8447

SO ORDERED:

 

VANTAPRO SPECIALTY INSURANCE
COMPANY,
By its attorneys,

/s/ Kenneth N. Thayer

Regina E. Roman, BBO#426120
roman@sugarmanrogers.com

Kenneth N. Thayer, BBO# 671029
thayer@sugarmanrogers.com

Sugarman, Rogers, Barshak & Cohen, P.C.
101 Merrimac Street

Boston, MA 02114

(617) 227-3030

And

Costantino P. Suriano (admitted pro hac vice)
csuriano@moundcotton.com

Robert S. Goodman (admitted pro hac vice)
rgoodman@moundcotton.com

Mound Cotton Wollan & Greengrass LLP
One New York Plaza, 44" Floor

New York, NY 10004

(212) 804-4200
